UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1897


In Re:   MINNIE M. FAUST,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (3:07-cr-00153-JFA)


Submitted:   February 25, 2010              Decided:   March 2, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Minnie M. Faust, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              In her petition for mandamus relief, Minnie M. Faust

asks this court to order the district court to dismiss her from

the criminal forfeiture order imposed against her husband.                     See

United States v. Hopkins, No. 3:07-cr-00153-JFA (D.S.C. Sept. 5,

2008) (“Judgment and Preliminary Order of Forfeiture Forfeiting

Substitute Assets”).            Since filing this petition, the district

court   has     entered    a    final   order    dismissing    the    21   U.S.C.

§ 853(n)   (2006)       ancillary    proceeding    instituted    by    Faust    to

assert her interest in the forfeited property, and a final order

of forfeiture.      See United States v. Hopkins, No. 3:07-cr-00153-

JFA (D.S.C. Aug. 17 & Sept. 4, 2009).              The Government has moved

to dismiss the mandamus petition.

              Because     the     district      court    has   completed       its

consideration of the ancillary proceeding and imposed a final

order of forfeiture, we find the instant mandamus petition is

moot.   Accordingly, although we grant Faust leave to proceed in

forma pauperis, we grant the Government’s motion to dismiss and

deny the petition for mandamus as moot.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                               PETITION DENIED



                                         2